Title: To George Washington from George Fitzhugh, 14 January 1796
From: Fitzhugh, George
To: Washington, George


          
            Sir
            Virga King Geo. Cy 14 Jany 1796
          
          A few days ago I was in Gloucester County; whilst there, I rode through a tract of Land a Gentleman in Company informed me belong to you; he said you offered it for sale a few years ago, but coud not tell me the terms. If Sir, you are still inclinable to dispose of it, and your terms are such as I can purchase under, dont doubt but we may bargain. Will thank you for a line on the subject, when I will take a full view of the Lands and give an answer. With real esteem and respect I am Sir Your Obt Hble Sert
          
            George Fitzhugh
          
        